DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In the Information Disclosure Statement of 26 May 2020 the non-patent literature citation number 2 by Nakamura has not been considered because it lacks a complete date (MONTH and YEAR) as required by 37 CFR 1.98(b)(5). See MPEP Section 609.04(a)1.
Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites a method limitations and no apparatus limitation. Please note that method limitations are not given patentable weight in an apparatus claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kyohei et al. in Japan Patent No. 2013-173,199 in view of  Minamio et al. in U.S. Patent Application Publication No. 2016/0361454.  Kyohei et al. disclose an electric discharge machining apparatus and an electrode (element 10), and a housing (element 10) in which the tool electrode is inserted that outputs mist by using an air supply pipe (element 12-1; see paragraph 18) and a cooling liquid supply pipe (element 12-2; see paragraph 18). One of ordinary skill in the art would instantly contemplate using water as it is a conventional liquid in electric discharge machining.   Regarding claim 8, Koyhei et al. further teach a rotation drive unit (element 7, see paragraph 15) for rotating the electrode during electric discharge machining. Minamio et al. teach having an inner channel (231) with equally spaced channels (element 232) with an outer channel (232) that permit more regions (area) for inter action between air and water to create mist.   It would have been obvious to adapt Kyohei et al. in view of Minamio et al. to provide this to more efficiently create mist.
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yokomichi in U.S. Patent Application Publication No. 2005/0077269 discloses in figure 7 a housing with guides for an electrode for electric discharge machine.  Suzuki et al. in U.S. Patent Application Publication No. 2014/0144884 discloses using water (see paragraph 22). Wong et al. in U.S. Patent No. 7,093,384 discloses an air passage (element 8) and a water passage (element 13) to create a mist (see column 2,line 54 to column 3, line 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761